Exhibit 10.21
(USAMOBILITY LOGO) [w81615w8161500.gif]
USA Mobility, Inc.
2011 Short-Term Incentive Plan
(Effective January 1, 2011)

I.   Effective Date. The USA Mobility, Inc. 2011 Short-Term Incentive Plan (the
“Plan”) was adopted by the Compensation Committee of the Board of Directors (the
“Board”) of USA Mobility, Inc., a Delaware corporation (the “Company”), on
December 6, 2010. The Plan is effective as of January 1, 2011 and supersedes and
replaces all former management short-term incentive plans other than the 2010
Short-Term Incentive Plan.   II.   Purpose. The Plan is designed to attract,
motivate, retain and reward key employees. The Plan rewards key employees by
allowing them to receive cash bonuses based on how well the Company performs
against the performance objectives selected by the Board and set forth in
Exhibit A (the “Performance Objectives”). In order for bonuses to be earned and
paid, the Company must meet the Performance Objectives on or before December 31,
2011. If the Performance Objectives are not met on or before December 31, 2011,
no bonuses will be paid.   III.   Eligibility. Participation in the Plan is
limited to those key employees who are selected for participation in the Plan by
the Board, in its sole discretion (each such individual, a “Participant”). Newly
hired or promoted employees who are selected to participate in the Plan after
January 1, 2011 but before October 1, 2011 will participate in the Plan on a
prorated basis based on the number of days worked during the performance period
after becoming bonus eligible. Employees who are newly hired or promoted on or
after October 1, 2011 will not be eligible to participate in the Plan.   IV.  
Target Bonus. The target bonus for each Participant is based on a percentage of
the Participant’s annual (or prorated, if applicable) salary as of January 1,
2011 (or date of hire or promotion to an eligible position, if later). The
applicable percentage is determined by the Compensation Committee, in its sole
discretion, and need not be identical among Participants. The earned bonus may
be greater than or less than the target bonus depending on the level at which
the Performance Objectives are attained.   V.   Payment of Earned Bonus.

  A.   Except as provided herein, each earned bonus under the Plan will be
calculated based on the attainment of the Performance Objectives and will be
paid in a lump sum (subject to any required withholding for income and
employment taxes) after the 2011 annual audit has been completed and the
Company’s annual report on Form 10K has been filed with the Securities and
Exchange Commission but in no event later than December 31, 2012.     B.   If
the Participant involuntarily Separates from Service without Cause or due to
disability or dies prior to December 31, 2011, he or she will be eligible to
receive a prorated bonus provided that the Company is on track to attain the
Performance Objectives as reasonably determined by the Compensation Committee
and

 



--------------------------------------------------------------------------------



 



(USAMOBILITY LOGO) [w81615w8161500.gif]

      provided further that, in the event Participant involuntarily Separates
from Service without Cause, he or she has executed a release, any waiting period
in connection with such release has expired, he or she has not exercised any
rights to revoke the release and he or she has followed any other applicable and
customary termination procedures, as determined by the Company in its sole
discretion. The bonus will be prorated to the date of Participant’s Separation
from Service or death, calculated as follows: one-hundred percent (100%) of a
Participant’s target bonus will be multiplied by a fraction, the numerator of
which is the number of days the Participant was continuously providing services
to the Company from January 1, 2011 through the date immediately prior to the
Participant’s Separation from Service or death, and the denominator of which is
365 days. Prorated bonuses will be paid to the Participant, or in the event of
Participant’s death, the Participant’s estate, on the sixty-fifth (65th) day
following the date of Participant’s Separation from Service or death.

      For purposes of the Plan, “Separation from Service” shall have the meaning
provided in the Treasury Regulations under section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and “Separates from Service” shall have a
consistent meaning. Unless otherwise defined in an employment agreement between
the Participant and the Company, for purposes of the Plan, “Cause” means
(i) dishonesty of a material nature that relates to the performance of services
for the Company by Participants; (ii) criminal conduct (other than minor
infractions and traffic violations) that relates to the performance of services
for the Company by Participant; (iii) the Participant’s willfully breaching or
failing to perform his or her duties as an employee of the Company (other than
any such failure resulting from the Participant having a disability (as defined
herein)), within a reasonable period of time after a written demand for
substantial performance is delivered to the Participant by the Board, which
demand specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his duties; or (iv) the willful
engaging by the Participant in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise. No act or failure to act on
the Participant’s part shall be deemed “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
such action or omission was in the reasonable best interests of the Company. For
this purpose, “disability” means a condition or circumstance such that the
Participant has become totally and permanently disabled as defined or described
in the Company’s long term disability benefit plan applicable to executive
officers as in effect at the time the Participant incurs a disability.

  C.   Notwithstanding anything to the contrary in this Plan, no payments
contemplated by this Plan will be paid during the six-month period following a
Participant’s Separation from Service unless the Company determines, in its good
faith judgment, that paying such amounts at the time indicated in paragraph B
above would not cause the Participant to incur an additional tax under Code
section 409A (a)(2)(B)(i), in which case the bonus payment shall be paid in a
lump sum on the first day of the seventh month following the Participant’s
Separation from Service.

 



--------------------------------------------------------------------------------



 



(USAMOBILITY LOGO) [w81615w8161500.gif]

VI.   Forfeiture. Any Participant whose employment is terminated for Cause or
who voluntarily Separates from Service prior to the date bonuses are paid shall
forfeit any right to receive a bonus award.   VII.   Administrator. The
Compensation Committee of the Board shall administer the Plan in accordance with
its terms, and shall have full discretionary power and authority to construe and
interpret the Plan; to prescribe, amend and rescind rules and regulations,
terms, and notices hereunder; and to make all other determinations necessary or
advisable in its discretion for the administration of the Plan. Any actions of
the Compensation Committee with respect to the Plan shall be conclusive and
binding upon all persons interested in the Plan. The Compensation Committee, in
its sole discretion and on such terms and conditions as it may provide, may
delegate all or part of its authority and powers under the Plan to one or more
directors and/or officers of the Company.   VIII.   Amendment; Termination. The
Board, in its sole discretion, without prior notice to Participants, may amend
or terminate the Plan, or any part thereof, at any time and for any reason, to
the extent such action will not cause adverse tax consequences to a participant
under Code section 409A. Any amendment or termination must be in writing and
shall be communicated to all Participants. No award may be granted during any
period of suspension or after termination of the Plan.   IX.   Miscellaneous.

  A.   No Rights as Employee. Nothing contained in this Plan or any documents
relating to this Plan shall (a) confer on a Participant any right to continue in
the employ of the Company; (b) constitute any contract or agreement of
employment; or (c) interfere in any way with the Company’s right to terminate
the Participant’s employment at any time, with or without Cause.     B.   Tax
Withholding. To the extent required by applicable federal, state, local or
foreign law, the Company shall withhold all applicable taxes (including, but not
limited to, the Participant’s FICA and Social Security obligations) from any
bonus payment.     C.   Transferability. A Participant may not sell, assign,
transfer or encumber any of his or her rights under the Plan.     D.   Unsecured
General Creditor. Participants (or their beneficiary) may seek to enforce any
rights or claims for payment under the Plan solely as an unsecured general
creditor of the Company.     E.   Successors. This Plan shall be binding upon
and inure to the benefit of the Company and any successor to the Company and the
Participant’s heirs, executors, administrators and legal representatives.     F.
  Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code

 



--------------------------------------------------------------------------------



 



(USAMOBILITY LOGO) [w81615w8161500.gif]

      section 409A, or would cause the administration of the Plan to fail to
satisfy Code section 409A, such provision shall be deemed null and void to the
extent permitted by applicable law. Nothing herein shall be construed as a
guarantee of any particular tax treatment to a Participant.

  G.   Governing Law. All questions pertaining to the validity, construction and
administration of the Plan shall be determined in accordance with the laws of
the State of Delaware, without regard to conflicts of laws provisions.     H.  
Integration. This document and each exhibit hereto represent the entire
agreement and understanding between the Company and the Participants and
supersede any and all prior agreements or understandings, whether oral or
written, with the Company relating to the subject matter covered by this Plan.  
  I.   Severability. In case any provision of this Plan shall be held illegal or
invalid, such illegality or invalidity shall be construed and enforced as if
said illegal or invalid provision had never been inserted herein and shall not
affect the remaining provisions of this Plan, but shall be fully severable, and
the Plan shall be construed and enforced as if any such illegal or invalid
provision were not a part hereof.

             IN WITNESS WHEREOF, USA Mobility, Inc., by its duly authorized
officer acting in accordance with a resolution duly adopted by the Compensation
Committee of the Board of Directors of USA Mobility, Inc., has executed this
Plan on December 6, 2010, effective as of January 1, 2011.

              USA MOBILITY, INC.
                 Vincent D. Kelly, President & CEO             

 



--------------------------------------------------------------------------------



 



(USAMOBILILITY LOGO) [w81615w8161500.gif]
Exhibit A
Performance Objectives
Operating Cash Flow (50%) (1)
($ in millions)

                              Result   Performance   Payout
 
  $ 56.552       120.0 %     125.0 %
Over
  $ 54.196       115.0 %     120.0 %
Perform
  $ 51.839       110.0 %     115.0 %
 
  $ 49.483       105.0 %     107.5 %
Target
  $ 47.127       100.0 %     100.0 %
 
  $ 44.770       95.0 %     92.5 %
Under
  $ 42.414       90.0 %     85.0 %
Perform
  $ 40.058       85.0 %     80.0 %
 
  $ 37.701       80.0 %     75.0 %
 
  <$ 37.701       <80.0 %     0.0 %

Direct Units in Service (15%)
(000’s)

                              Result   Performance   Payout
 
    ***       *** %     *** %
Over
    ***       *** %     *** %
Perform
    ***       *** %     *** %
 
    ***       *** %     *** %
Target
    ***       *** %     *** %
 
    ***       *** %     *** %
Under
    ***       *** %     *** %
Perform
    ***       *** %     *** %
 
    ***       *** %     *** %
 
    ***       *** %     *** %

Healthcare Revenue (20%)
($ in millions)

                              Result   Performance   Payout
 
  $ ***       *** %     *** %
Over
  $ ***       *** %     *** %
Perform
  $ ***       *** %     *** %
 
  $ ***       *** %     *** %
Target
  $ ***       *** %     *** %
 
  $ ***       *** %     *** %
Under
  $ ***       *** %     *** %
Perform
  $ ***       *** %     *** %
 
  $ ***       *** %     *** %
 
  $ ***       *** %     *** %

Average Revenue Per Unit (15%)
 

                              Result   Performance   Payout
 
  $ ***       *** %     *** %
Over
  $ ***       *** %     *** %
Perform
  $ ***       *** %     *** %
 
  $ ***       *** %     *** %
Target
  $ ***       *** %     *** %
 
  $ ***       *** %     *** %
Under
  $ ***       *** %     *** %
Perform
  $ ***       *** %     *** %
 
  $ ***       *** %     *** %
 
  $ ***       *** %     *** %

 

(1)   Excludes operating expenses incurred in connection with acquisition due
diligence and related activities.   ***   Means that certain confidential
information has been deleted from this document and filed separately with the
Securities and Exchange Commission.

